Citation Nr: 0842100	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-09 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
post-traumatic stress disorder (PTSD).  

In October 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of service connection for PTSD.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2008), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The evidence on file indicates that a diagnosis of PTSD has 
been made.  While the veteran has provided information 
regarding his claimed stressors, an attempt to verify them 
has not been made.  It was determined that the information 
provided by the veteran was too general to submit to the U. 
S. Army and Joint Services Record Research Center (JSRRC), 
formerly the U. S. Armed Services Center for Unit Records 
Research (CURR) for verification.  However, the Board finds 
that the claimed stressors are specific enough that it may be 
submitted to JSRRC or any other appropriate department for 
verification.  

In his March 2006 stressor statement, the veteran indicated 
that from January 1971 to November 1971, he was aboard the 
Washtenaw County LST 1166, stationed in Yokosuka, Japan.  He 
explained that in October 1971, his ship came in contact with 
a large number of Vietnamese civilians on a small open beach.  
The veteran stated that general quarters sounded, and he and 
his fellow soldiers were ordered to kill the Vietnamese 
civilians.  He noted that "[e]everything went into slow 
motion and [he] could see body parts flying through the air . 
. . until there was no one left."  He also testified during 
the October 2008 hearing that he tended the clothing of 
wounded soldiers that were being transported on the ship.  
The veteran also testified that he experienced discrimination 
from his supervising officers.  It is noted that in April 
2008, the veteran's representative submitted an Internet 
article in an attempt to substantiate the veteran's 
assertions.  The report indicates that in 1971, the ship 
"resumed logistic support duties for Operation "Market 
Time" as well as some shore bombardment and patrol 
assignments."  

It does not appear that the assistance of JSRRC or any other 
appropriate department has been requested to locate 
corroborative evidence of the veteran's asserted stressors.  
Thus, additional development is needed.  

If the JSRRC or any other appropriate department is able to 
corroborate the veteran's claimed in-service stressor(s), the 
question next presented is whether such a stressor(s) is 
clinically considered to be of sufficient severity to warrant 
a valid diagnosis of PTSD.  The descriptive definition of a 
stressor in the American Psychiatric Association:  Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition 
(1994) (DSM-IV) provides that a valid diagnosis of PTSD 
requires that a person has been exposed to a traumatic event 
in which both of the following were present:  (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.  If the veteran's claimed in-service 
stressor can be independently corroborated, it must be 
clinically evaluated in accordance with the provisions of 
DSM-IV.  

The record does not indicate that the PTSD diagnosis was made 
on the basis of a verified history of the veteran's service 
stressor(s) and, therefore, it was inadequate for rating 
purposes.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
Further psychiatric evaluation is necessary.  

Thus, this case be REMANDED for the following action:  

1.  Allow the veteran to provide any 
additional details as to the reported in-
service stressful incidents, such as 
dates, places, unit of assignment at the 
time of the events, description of 
events, and if appropriate, names and any 
other identifying information concerning 
any of the individuals involved in the 
events.  The veteran is to be informed 
that this information is vitally 
necessary to obtain support of evidence 
of the stressful event or events and that 
failure to respond or provide an 
incomplete response may result in denial 
of the claim.  

2.  Review the veteran's claims file and 
prepare a summary of all his claimed 
stressors.  The summary and all 
associated documents, to include the 
veteran's service personnel records and 
stressor statements, should be sent to 
the U. S. Army and Joint Services Record 
Research Center (JSRRC) 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  JSRRC should be requested to 
provide any information that might 
corroborate the veteran's alleged in-
service stressor(s) including, but not 
limited to, providing a copy of unit 
histories for the veteran's unit.  

3.  Send a request to the National 
Archives and Records Administration 
(NARA) for the ship deck logs from the 
Washtenaw County LST 1166 for October 
1971.  In the event of a negative 
response, inform the veteran of such, and 
provide him with the opportunity to 
submit such reports.

4.  If and only if, an alleged stressor 
has been verified, schedule the veteran 
for an examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  Furnish the examiner 
with a complete and accurate account of 
any verified stressor(s), and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether in-service 
stressors caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM- IV.  If the veteran is 
found to have PTSD, the examiner is 
requested to identify the diagnostic 
criteria, including the specific stressor 
or stressors supporting the diagnosis.  
If the veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that the veteran's 
diagnosed psychiatric illness is related 
to comments and findings noted in service 
treatment records.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner before 
the examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  

5.  Undertake any additional development 
deemed necessary.  After any additional 
development deemed necessary, 
readjudicate the claim for entitlement to 
service connection for PTSD.  If the 
benefits remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC), and the case should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




